Citation Nr: 1702078	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the Veteran is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active naval service from August 1989 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction over the case was subsequently returned to the RO in Albuquerque, New Mexico.  This appeal was processed using the Veterans Benefits Management System (VBMS) and the "Virtual VA" system.  

The Board remanded the issue on appeal in order to afford the Veteran a hearing before a member of the Board sitting at the RO.  The Veteran was scheduled for a hearing on April 8, 2014, but failed to report without good cause and has not requested that it be rescheduled.  In a November 2016 Appellant's Post-Remand Brief, the Veteran's representative indicated that the Veteran did not attend the Board hearing because he was incarcerated at the time.  However, a Maricopa County Sheriff's Office arrest record indicates that the Veteran was arrested on April 17, 2014, more than one week after the scheduled hearing.  The representative did not indicate that the Veteran wished to have his hearing rescheduled.  For these reasons, the Board finds that the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).


FINDING OF FACT

The evidence shows that the Veteran is not competent to manage his own funds.


CONCLUSION OF LAW

The Veteran is not mentally competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. § 3.353 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In general, the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. 
§§ 5103, 5103A.  The term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U. S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA does not apply to this case. Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.

Laws and Analysis

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353 (a) (2016). The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits. 
38 C.F.R. § 3.353 (b); see also, 38 C.F.R. §§ 13.55, 13.56, 13.57 (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353 (c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353 (c). 
There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353 (d); see also, 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

In this case, a notice letter proposing a finding of incompetency was issued in September 2009 and resent to the Veteran (at a new address in August 2010).  This letter informed the Veteran that he could request a hearing to present evidence or argument on this issue.  The RO found the Veteran was not competent in a November 2009 rating decision.  In short, the RO complied with all due process provisions of 38 C.F.R. § 3.353 (e).

Upon review of all the evidence of record, the Board finds, clearly and convincingly, that the Veteran is not competent for the purpose of managing the disbursement of his VA benefit.

The evidence includes an August 2009 statement from Dr. G. B., an attending psychiatry physician at the VA Pacific Islands Health Care System.  The statement indicated that the Veteran had severe, chronic cocaine, methamphetamine, alcohol and cannabis dependence.  It was noted that the Veteran reported almost daily use of substances except when he was in the hospital or jail.  Dr. G. B. indicated that the Veteran was non-compliant with his medications, used drugs and alcohol, and had an exacerbation of his psychiatric symptoms.  He was also noted to be frequently homeless.  The drug and alcohol use were noted to have resulted in non-compliance
with medical and psychiatric care and an exacerbation of his bipolar disorder.  The  chronic substance abuse had also caused legal problems, domestic violence, loss of residence, and relationship and job loss.  Dr. G. B. stated that the Veteran needed to have a payee "as soon as possible" since he could not manage his benefit payments in his own self-interest. 

The evidence also includes a November 2011 Forensic Mental Health Evaluation, conducted at the request of the Veteran's criminal attorney regarding his cognitive status and mental health related to his competency to stand trial, as well as ability to form a specific intent at the time of the alleged charges.  It was noted that the Veteran was charged with Criminal Damage to Property and Resisting, Evading, Or Obstructing an Officer, occurring in September 2010.  After discussing the Veteran's mental health history, background, and after performing psychiatric evaluations, the doctor indicated that the Veteran presented with average or above intelligence.  Further, it was noted that, although the Veteran had been diagnosed with a chronic mental illness and substance dependence, he did not present with global intellectual impairments or uncontrolled psychiatric symptoms that
would render him incompetent to stand trial.  The doctor did not address the Veteran's finances, employment history, or whether the Veteran was competent to manage his financial affairs.

The Veteran was scheduled for a VA psychiatric examination in November 2011, but failed to report.  He was also scheduled for a VA field examination in September 2013.  In a September 2013 Report of General Information, the examiner indicated that the Veteran and his spouse failed to meet for the scheduled field examination.  The examiner attempted to re-schedule at another time, but he was hung up on.  It was further noted that the Veteran was also an inpatient at the VAMC psychiatric care unit.  The Veteran had agreed to meet with the examiner and informed his spouse to bring financial information to determine whether to continue her as a fiduciary.  However, the examiner was informed by the VAMC psychiatric unit that the Veteran had been discharged.  Again, the examiner tried to contact the Veteran via phone to reschedule, but was hung up on.  

To date, neither the Veteran nor his representative has provided a good cause for failing to report for the VA psychiatric examination and/or the VA field examination.  The Veteran has also not argued that he did not received the notice of the VA examinations.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his reopened claims.  Wood v. Derwinski, 1 Vet. App. 406 (1991).

In this case, the presumption of competency is rebutted by the most probative evidence.  This evidence is clear and convincing.  38 C.F.R. § 3.353 (d); see also 
38 C.F.R. § 3.102.  The competent and probative evidence confirms that the Veteran is incapable of managing his finances.  

The Board has considered the written contentions of the Veteran with regard to competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Board finds that these statements are outweighed by the August 2009 VA medical opinion of record that he is not competent to manage his financial affairs.  As outlined above, the Veteran has a history of substance abuse, legal problems, and non-compliance with psychiatric medication.  For these reasons, the Board finds that the presumption of competency has been rebutted and finds that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits.


ORDER

Entitlement to restoration of competency, for the purposes of handling the disbursement of funds associated with the payment of VA benefits, is denied.





______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


